 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                 Case No.: 21-CR-1486-JLS

10                 Plaintiff,                  ORDER GRANTING JOINT MOTION
            v.                                 TO CONTINUE
11                                             MOTION HEARING / TRIAL
12   ASHLEY NICOLE DUNCAN,                     SETTING AND EXCLUDE TIME
                  Defendant                    UNDER THE
13                                             SPEEDY TRIAL ACT
14
                                               Honorable Janis L. Sammartino
15
16         Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that
17 the Motion Hearing and Trial Setting currently scheduled for June 25, 2021, be continued to
18 August 13, 2021, at 1:30PM. Defendant shall file an acknowledgement of the new hearing date
19 by July 16, 2021.
20        For the reasons set forth in the joint motion, the Court finds that the ends of justice
21 will be served by granting the requested continuance, and these outweigh the interests of the
22 public and the defendant in a speedy trial. Accordingly, the delay occasioned by this
23 continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
24       IT IS SO ORDERED.
   Dated: June 23, 2021
25
26
27
28
